DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-22, is drawn to a specimen treatment and measurement system for executing treatment in parallel. 
Group II, claim(s) 23-40, is drawn to a specimen treatment sub- system for executing treatment in parallel

Group I and group II lack unity of invention because even though the inventions of these groups require the technical feature of a specimen treatment and measurement system for executing treatment in parallel which is made up of extraction of nucleic acid contained in each of a plurality of specimens, amplification of the extracted nucleic acid, and measurement of the amplified nucleic acid, the system comprising a specimen treatment part including a plurality of treatment lanes configured to execute the treatment in parallel, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tajima (WO2014/014016). Tajima teaches measuring a plurality of reaction vessels in parallel (see paragraph 5 of page 9 of attached translation of Tajima wherein it is possible to measure a plurality of reaction vessels in parallel with one measuring device), the measuring device being part of a sample processing and measuring system (reaction-container optical measurement apparatus 10 (see, in particular, paragraphs [0103] and [0173]-[0191])) for performing, in parallel, processes comprising extraction of nucleic acids contained in each of multiple samples, amplification of the extracted nucleic acids and measurement of the amplified nucleic acids, wherein the sample processing and measuring system (reaction-container optical measurement apparatus 10) comprises: a sample processing part (container group 20) comprising multiple processing lanes (dedicated areas 20i) for performing the processes in parallel, wherein the sample processing part (container group 20 (see paragraphs [0138] and Figure3)) places, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797